Citation Nr: 1135436	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for fibromyalgia.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from January 1979 to June 1981 and from July 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2006, June 2007, February 2008, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In a September 2010 decision, the Board denied the Veteran's claims of service connection for arthritis, hardening of the arteries, a lumbar spine disability, right foot disability, bilateral eye disabilities and for a respiratory disability, and also denied the Veteran's increased rating claim for fibromyalgia.  The Board remanded the Veteran's increased rating claim for PTSD and her service connection claims for bilateral hearing loss, bilateral knee disabilities, lumps in the breast, bilateral leg disabilities, memory loss, headaches, and for osteoporosis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran then appealed the Board's September 2010 decision denying her claims of service connection for a respiratory disability and for an increased rating for fibromyalgia to the United States Court of Appeals for Veterans Claims (Court).   In April 2011, based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated and remanded the September 2010 Board decision only with respect to the denials of service connection for a respiratory disability and an increased rating for fibromyalgia.  

Unfortunately, in order to comply with the Joint Motion, further development is required before the Board can adjudicate the Veteran's service connection claim for a respiratory disorder on the merits.  This claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The Veteran's fibromyalgia is manifested by objectively documented tender points, arthralgias, weakness, fatigue, difficulty concentrating, and episodic and bilateral musculoskeletal symptoms, above and below the waist, located in both the skeletal and extremities areas, that occurred more than one-third of the time and were worsened by work and exercise but are not refractory to therapy.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the currently appealed February 2008 rating decision granted the Veteran's claim of service connection for fibromyalgia, this claim has been substantiated.   Accordingly, filing a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105 as well as regulatory duties under 38 C.F.R. § 3.103.  VA only is required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  This has been accomplished in this case.

VA issued VCAA notice letters dated in August 2005, October 2007, and January 2008 from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of service connection and for an increased rating as well as the relevant legal criteria.  The letters also informed the Veteran of her and VA's respective duties for obtaining evidence. 

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is basis of this appeal was decided after the issuance of initial appropriate VCAA notice.  The Dingess notice elements were provided to the appellant after initial adjudication.   The appellant's claim subsequently was readjudicated and the appellant has not been prejudiced by such readjudication.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claim.  The Board has reviewed such statements carefully and concludes that the Veteran has not identified further evidence not already of record.  The Board also has reviewed the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with her claim.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  All available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

The Veteran contends that her service-connected fibromyalgia is more disabling than currently evaluated.  She specifically contends that her service-connected fibromyalgia has worsened and her fibromyalgia symptomatology is constant or nearly constant and is not responsive to appropriate therapy.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the Veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted under DC 5025 for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The maximum 40 percent evaluation is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, DC 5025.  

The Board finds that the preponderance of the evidence is against assigning an initial rating greater than 20 percent for the Veteran's service-connected fibromyalgia.  The Veteran's disability picture is most consistent with the currently assigned 20 percent rating.  The objective clinical evidence of record, including the Veteran's most recent February 2010 VA examination report, demonstrates that she reported symptoms of fatigue, arthralgias, memory loss, difficulty concentrating, and musculoskeletal symptoms.  She also reported experiencing trigger point pain in the elbows, neck, shoulders, and spine; physical examination showed tender points in the trapezius muscles, supraspinus muscles, glutes, knees, and at the suboccipital muscle insertion.  Most critically, the examiner documented that the Veteran's symptoms were episodic, bilateral, above and below the waist, in the skeletal and extremities areas, and worsened with work and exercise.  The February 2010 VA examiner also indicated that the Veteran's fibromyalgia symptoms were controlled by pain medication and stretching exercises, and the resulting effect of the symptoms on the Veteran's daily activities only was moderate.  Moreover, the objective evidence does not reflect that the Veteran's symptoms are constant.  She reported symptoms as a result of emotional stress, cold or damp weather, insufficient sleep, and overexertion.  Therefore, the Board finds that the Veteran's symptomatology fits most closely within the criteria for the currently assigned 20 percent rating and a higher initial rating is not warranted.

With regard to the assertion in the Joint Motion that the Board failed to adequately discuss the Veteran's subjective report of constant or nearly constant symptoms, the Board reiterates that the February 2010 VA examiner found that the Veteran's fibromyalgia symptoms were subject to precipitating or exacerbating factors and were alleviated by medication and stretching.  The Board observes that the rating criteria in question (DC 5025) provides that the Veteran's fibromyalgia symptoms must be constant, or nearly so, and refractory to therapy in order to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5025.  The medical evidence of record in this case, including the February 2010 VA examination report, clearly demonstrates, however, that the Veteran's service-connected fibromyalgia is responsive to, and alleviated by, medication and stretching therapy.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that her service-connected fibromyalgia has worsened such that an initial rating greater than 20 percent is warranted.  Consequently, the Board finds that there is no objective clinical indication in the competent evidence of record that the Veteran is entitled to a higher 40 percent disability rating for her service-connected fibromyalgia.

In concluding the Veteran is not entitled to a higher initial rating for her fibromyalgia, the Board also has considered as well whether she has additional functional loss over and beyond that shown objectively due to her pain or because of weakness, premature or excess fatigability, or incoordination.  See DeLuca, 8 Vet. App. at 202.  The Board acknowledges that the Veteran reported pain on testing at her VA examination.  The Board again observes, however, that the Veteran's fibromyalgia symptoms are alleviated with medication and stretching.  As a result, her current 20 percent rating adequately compensates her for the extent of her pain due to service-connected fibromyalgia.  


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected fibromyalgia.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected fibromyalgia is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected fibromyalgia.  In this case, the Veteran's fibromyalgia has been manifested by pain and stiffness which the Board specifically considered in evaluating the disability that she experienced due to her service-connected fibromyalgia.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The VA examiner stated that the Veteran's fibromyalgia had no more than moderate impact on her activities of daily living and the Veteran missed no more than 3 weeks of work in the last 12 months due to illness.  The Veteran also did not indicate, and the medical evidence does not show, that she was hospitalized for her service-connected fibromyalgia at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 20 percent for fibromyalgia is denied.


REMAND

The Veteran contends that she incurred a respiratory disability during active service.  She alternatively contends that her current respiratory disability is related to active service.

In the April 2011 Joint Motion, both parties contended that the Veteran's January 2008 VA respiratory examination was inadequate and that her service connection claim for a respiratory disability should be remanded as a result.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding an expert opinion consisting of facts and conclusion without rationale is to be afforded no probative value); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (finding conclusory medical opinions do not provide sufficient information for the Board to make an informed decision).  According to both parties in the Joint Motion, the January 2008 VA examiner failed to explain the apparent discrepancy between his notation that the Veteran was found to have a "diffusion defect" upon pulmonary function testing, consistent with a pulmonary vascular process, and his subsequent conclusion that a respiratory disorder was not found on examination.  Both parties noted in the Joint Motion that the Veteran's claim should be remanded to the RO so the January 2008 VA examiner could address the findings of the pulmonary function test or, in the alternative, the Veteran could be afforded a new VA examination.  Accordingly, and in light of the time which has elapsed since the Veteran's January 2008 VA examination, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which includes an explanation of the significance, if any, of the findings of pulmonary function testing and a medical opinion as to whether those findings indicate that the Veteran has a current respiratory disorder which is related etiologically to her active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).    

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her representative and ask them to identify all VA and non-VA clinicians who have treated her for a respiratory disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, schedule the Veteran for appropriate VA examination to determine the nature and etiology of her respiratory disability.  The claims file must be provided to the examiner for review.  All appropriate studies and testing should be conducted, to include pulmonary function testing, if appropriate.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, if diagnosed, is related to active service.  The examiner also is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that a diffusion defect, if present on pulmonary function testing, is related to the Veteran's active service.  If no diffusion defect is found on current pulmonary function testing, then the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the diffusion defect noted on pulmonary function testing completed in January 2008 demonstrated the presence of a respiratory disability that is related to the Veteran's active service.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a respiratory disability.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


